Servers, C. J.
1. • ciai interest: ment. I. ' Counsel for the appellant insist that the petition simply states that the plaintiff has a special property in the goods, and does not allege the value of such right, and, tnereíore, lie is not entitled to a judgment for the value of the property, although he has been deprived of the possession thereof. We do not think this is a fair construction of the petition. It is therein stated, in substance, that the plaintiff was in possession of the goods as agent of one Collier, and that the value of such goods is two hundred and fifty-nine dollars, and that the defendant has deprived the plaintiff of the possession of the goods. If the plaintiff had a special property in the goods of the value stated, it seems to us his interest or right is as great as such value, and if possession of the goods is taken by another, he is entitled to have them returned to his possession. This must be so, and it logically follows that, if he cannot obtain the goods, he is clearly entitled to a judgment for the value thereof. There was evidence tending to sustain the allegations of the petition.
2. verdict : evidence to sustain on appeal II. It is contended that, under the statute, an innkeeper has a lien upon all property under the control of his guests, and the court so instructed the " . jury. .By the verdict the jury must have found that neither Richardson nor Stearns had such possession or control, and we cannot interfere with such finding, for the reason that there is evidence on which the verdict ca.n be properly and fairly based. Nor can we, under the evidence, say the verdict is excessive.
*473 replevin: •vei'dl(Jt *46III. The court, in substance, instructed the jury, *47if the finding was for tlie plaintiff, to state in the verdict that he was “ entitled to tlie possession of the g°°ds as agent,” and tlie value of his interest therein. The verdict is in favor of the plaintiff without saying “as agent,” and the judgment follows the verdict. The petition and the entire record show that the plaintiff was not the absolute owner of the goods ; but, as defendant wrongfully deprived him of the possession thereof, we are unable to see why the defendant can insist that he is in any respect prejudiced if the goods are returned to the plaintiff as principal or agent, and this, it seems to us, is true as to the money judgment. It is said the owner of the goods may bring an action against defendant for the value thereof. Conceding this, we are -unable to see that the defendant would, in such case, have been protected if the jury had found the plaintiff was entitled to the possession as agent, and the judgment had followed the verdict. We do not think there is any prejudicial error in the record, and, therefore, the judgment of the district court is Appirmed.